Exhibit 10.5

DIRECTORS STOCK APPRECIATION RIGHTS AGREEMENT

Non-transferable

G R A N T T O

[                        ]

(“Grantee”)

by Assurant, Inc. (the “Company”) of

Stock Appreciation Rights with respect to

[                    ]

shares of its common stock, $0.01 par value (the “SARs”),

having an exercise price of $ [            ] per share (the “Exercise Price”),

pursuant to and subject to the provisions of the Assurant, Inc. Long Term Equity
Incentive Plan (the “Plan”), and the terms and conditions set forth on the
following page (the “Terms and Conditions”).

The SARs are fully vested and exercisable as of the Grant Date, but shares of
Stock issuable upon exercise of the SARs are subject to a minimum holding period
as provided in Section 5 of the Terms and Conditions.

IN WITNESS WHEREOF, Assurant, Inc., acting by and through its duly authorized
officers, has caused this Agreement to be executed as of the Grant Date.

 

ASSURANT, INC. By:       [Authorized Officer]

 

Grant Date: [                    ]    Accepted by Grantee:



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of SARs. The Company hereby grants to the Grantee named on page 1
hereof (“Grantee”), under the Plan and on the terms and conditions set forth in
this Directors Stock Appreciation Rights Agreement (this “Agreement”), stock
appreciation rights with respect to the number of Shares indicated on page 1 of
the Company’s Common Stock, at the exercise price per Share set forth on page 1
(the “SARs”).

2. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.

3. Exercise Price and Benefit. The Exercise Price of each SAR is equal to the
Fair Market Value of a share of Common Stock on the Grant Date. The SARs entitle
Grantee to receive from the Company upon exercise that number of shares of the
Company’s Common Stock (the “Shares”) having a Fair Market Value, as of the date
of such exercise, equal to the amount obtained by multiplying (a) the excess, if
any, of the Fair Market Value of a share of Common Stock on the date of such
exercise over the Exercise Price by (b) the number of shares with respect to
which the SAR shall have been exercised. For purposes of computing the number of
Shares that Grantee has a right to acquire by any such exercise, fractional
Shares shall be rounded to the nearest whole Share.

4. Term of and Exercise of SARs. The term of the SARs is a period of five years,
expiring at 5:00 p.m., Eastern Time, on the fifth anniversary of the Grant Date
(the “Expiration Date”). The SARs are fully vested and exercisable as of the
Grant Date, and shall be exercised by written notice directed to the Secretary
of the Company or his or her designee at the address and in the form specified
by the Secretary from time to time. If the person exercising a SAR is not
Grantee, such person shall also deliver with the notice of exercise appropriate
proof of his or her right to exercise the SAR. Notwithstanding the foregoing, to
the extent not previously exercised, the SARs shall be automatically exercised
(and shall thereupon expire) on the earlier of (i) the first anniversary of
Grantee’s termination as a director of the Company for any reason, or (ii) the
Expiration Date. The Board may in its discretion compel the early exercise of
the SARs in order to facilitate any reorganization, recapitalization, or other
need of the Company. In requiring such mandatory exercise, the Board in its
discretion may select which SARs shall be exercised.

5. Minimum Holding Period. The Shares issuable upon exercise of the SARs may not
be sold, transferred, exchanged, assigned, pledged, hypothecated or otherwise
encumbered to or in favor of any party other than the Company, and may not be
subject to any lien, obligation or liability of Grantee to any other party other
than the Company, until the earlier of (i) the fifth anniversary of the Grant
Date, or (ii) Grantee’s termination as a director of the Company for any reason
(the “Minimum Holding Period”).

6. Delivery of Shares. Any certificate issued in respect of Shares issuable upon
exercise of the SARs will be registered in the name of Grantee as of the date of
exercise. Any certificate issued during the Minimum Holding Period with respect
to such Shares shall be registered in the name of Grantee and shall bear a
legend in substantially the following form:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including restrictions against transfer) contained in a
Directors Stock Appreciation Rights Agreement between the registered owner of
the shares represented hereby and Assurant, Inc. Release from such terms and
conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Assurant, Inc.”

Stock certificates for the Shares, without the first above legend, may be
delivered to Grantee or Grantee’s designee upon request of Grantee after the
expiration of the Minimum Holding Period. If the Shares are issued in
uncertificated form, during the Minimum Holding Period the Company shall
instruct the transfer agent not to permit the transfer of the Shares until the
expiration of the Minimum Holding Period.

7. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares issued
upon exercise of the SARs, shall have full voting and dividend rights with
respect to the Shares during and after the Minimum Holding Period.

8. Beneficiary Designation. Grantee may, in the manner determined by the Board,
designate a beneficiary to exercise the rights of Grantee hereunder and to
receive any distribution with respect to the SARs upon Grantee’s death. A
beneficiary, legal guardian, legal representative, or other person claiming any
rights hereunder is subject to all terms and conditions of this Agreement, the
Plan, and any additional restrictions deemed necessary or appropriate by the
Board. If no beneficiary has been designated or no designated beneficiary
survives Grantee, the SARs may be exercised by the legal representative of
Grantee’s estate, and payment shall be made to Grantee’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Grantee at any
time provided the change or revocation is filed with the Board.

9. Limitation of Rights. The SARs do not confer to Grantee or Grantee’s
beneficiary designated pursuant to Section 8 any rights of a shareholder of the
Company unless and until Shares are in fact issued to such person in connection
with the exercise of the SARs. Nothing in this Agreement shall confer upon
Grantee any right to continue as a director of the Company.

10. Restrictions on Transfer and Pledge. The SARs may not be pledged,
encumbered, or hypothecated to or in favor of any party other than the Company,
nor shall they be subject to any lien, obligation, or liability of Grantee to
any other party other than the Company. The SARs are not assignable or
transferable by Grantee other than by will or the laws of descent and
distribution. The SARs may be exercised during the lifetime of Grantee only by
Grantee.

11. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion that registration, listing, or qualification of the
Shares covered by the SARs upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the exercise of the SARs, the
SARs may not be exercised in whole or in part unless and until such
registration, listing, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

12. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement, and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

13. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

14. Severability. If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal, or
unenforceable provision had never been included.

15. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:

Assurant, Inc.

One Chase Manhattan Plaza, 41st Floor

New York, New York 10005

Attn: Secretary,

or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or to any other address provided by Grantee in a written
notice to the Company.